DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Amendment filed 3/4/2022 has been entered and fully considered. Claims 1, 2 and 7-18 are pending. Claims 3-6 are cancelled. Claim 18 is new. Claims 1 and 14 are amended. 


Response to Arguments
Applicant's arguments filed 3/4/2022 have been fully considered but they are not persuasive.
Applicant argues that the LED of Minskoff does not form an annular ring portion of the sidewall. It is the light transmitting sleeve that is cylindrical. It is further argued that the wave guide of Ampolini is not a light source, as claimed. 
Examiner respectfully disagrees. Without the waveguide/light transmitting sleeve, the light would not enter the liquid. Thus, it is the source of light to the liquid. Another way of considering the “light source” claimed is the entirety of the source. Specifically, the LED and guide are the source of light to the liquid volume. The claim does not explicitly require that the LED of the prior art define an annular ring. 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
____________________________________________________________________
Claims 1, 2, 9, 10, 13-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over TUCKER et al. (US 2013/0192623) in view of MINSKOFF et al. (US 2015/0328415) and AMPOLINI et al. (US 2016/0262453).
With respect to claim 1, TUCKER et al. discloses an electronic cigarette (Abstract) comprising a housing, 70, defining a liquid containing volume, 22, and including a sidewall extending from a mouthpiece, 8, to a power supply end, 72 (Paragraphs [0033], [0034], [0036] [0042]; Figure 1). The housing includes a sidewall, 6, which includes a transparent window, 71 (Paragraph [0038]) in order for the user to see the amount of liquid material remaining in the reservoir. 
TUCKER et al. does not explicitly disclose a light source fixed to the sidewall and configured to transmit light into the liquid containing volume. 
MINSKOFF et al. discloses a light sleeve affixed inside a cartridge (Figure 5; Paragraphs [0019], [0020], [0028]) such that light from an LED is transmitted to illuminate the cartridge and its contents and send visual indicators to the user (Paragraphs [0023], [0024], [0025] and [0032]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide a light sleeve affixed in the cartridge of TUCKER et al., as taught by MINSKOFF et al. so that an LED outside of the cartridge can illuminate the contents of the cartridge and provide visual indicators to the user. 
AMPOLINI et al. further discloses that the light tube, 424, is affixed to the inside surface of the transparent outer wall (Paragraphs [0096] and [0085]; Figures 4 and 5) and employs less material and reducing the volume of space occupied by the light guide (Abstract). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to affix the light tube of modified MINSKOFF et al. to the inner surface of the sidewall, as taught by AMPOLINI et al. so that the space taken by the light tube is reduced. 
AMPOLINI et al. shows that the light source, 424, forms an inner surface of the sidewall (Figure 8). 
MINSKOFF et al. shows that the light source forms an annular ring and is part of the side wall (Figure 5). AMPOLINI et al., too, shows that the light source forms an annular ring (Figure 8; Paragraph [0091])
With respect to claim 2, TUCKER et al. discloses that the device comprises control circuitry including sensors and lights (Paragraph [0053]). Moreover, the housing is physically connected to the power supply portion (Paragraph [0033]). Thus, the light source is implicitly electrically connected to an electrical interface and at least indirectly to the housing. 
With respect to claims 9 and 10, MINSKOFF et al. discloses that the light source is an LED (Paragraph [0023]). 
With respect to claim 13, MINSKOFF et al. discloses that the light is visible to the user (Paragraph [0023]). Thus, the light implicitly has a wavelength in the range of between 400 and 700 nm, since this is the visible spectrum of wavelengths. 
With respect to claim 14, TUCKER et al. discloses an electronic cigarette (Abstract) comprising an atomizer having a housing, 70, defining a liquid containing volume, 22, and including a sidewall extending from a mouthpiece, 8, to a power supply end, 72; and including 
TUCKER et al. does not explicitly disclose a light source fixed to the sidewall and configured to transmit light into the liquid containing volume. 
MINSKOFF et al. discloses a light sleeve affixed inside a cartridge (Figure 5; Paragraphs [0019], [0020], [0028]) such that light from an LED is transmitted to illuminate the cartridge and its contents and send visual indicators to the user (Paragraphs [0023], [0024], [0025] and [0032]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide a light sleeve affixed in the cartridge of TUCKER et al., as taught by MINSKOFF et al. so that an LED outside of the cartridge can illuminate the contents of the cartridge and provide visual indicators to the user. 
AMPOLINI et al. further discloses that the light tube, 424, is affixed to the inside surface of the transparent outer wall (Paragraphs [0096] and [0085]; Figures 4 and 5) and employs less material and reducing the volume of space occupied by the light guide (Abstract). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to affix the light tube of modified MINSKOFF et al. to the inner surface of the sidewall, as taught by AMPOLINI et al. so that the space taken by the light tube is reduced. 
AMPOLINI et al. shows that the light source, 424, forms an inner surface of the sidewall (Figure 8). 
MINSKOFF et al. shows that the light source forms an annular ring and is part of the side wall (Figure 5). AMPOLINI et al., too, shows that the light source forms an annular ring (Figure 8; Paragraph [0091])
With respect to claim 15, TUCKER et al. discloses that the device comprises control circuitry including sensors and lights (Paragraph [0050]-[0056]) and connected to the power source. The interconnected circuitry represents the complementary electrical interface that mutually connects the components with the light source. 
With respect to claim 16, refer to the rejection of claim 15. Moreover, TUCKER et al. discloses that the lights can be used for diagnostics or for illuminating when the heater is activated. Thus, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention to configure the control circuitry to operate the light independently of activating the atomizer so that information about the device can be relayed to the user without having the device in an atomizing state. 
With respect to claim 18, TUCKER et al. discloses that the housing comprises a battery facing end portion, and a mouthpiece facing end portion (Figure 9, annotated below). 
[AltContent: textbox (Mouthpiece facing end portion)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    186
    640
    media_image1.png
    Greyscale

[AltContent: textbox (Battery facing end portion)]

AMPOLINI et al. shows that the light source, 424, is between these two end portions (Figure 4). 
___________________________________________________________________________
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over TUCKER et al. (US 2013/0192623) in view of MINSKOFF et al. (US 2015/0328415) and AMPOLINI et al. (US 2016/0262453) as applied to claims 1, 2, 9, 10, 13-16 and 18 above, and further in view of SUR et al. (US 2018/0098574) and XIANG (US 2015/0189695).
With respect to claim 7, 
SUR et al. discloses a photodetector, 250, on the inner surface of the sidewall and a light source on the same sidewall, 248 (Paragraph [0073]). The light source illuminates the reservoir and is reflected back to the photodiode. The photodiode indicates the presence or absence of at least a threshold amount of liquid (Paragraph [0074]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide a photodiode on the inner wall of the housing of modified TUCKER et al., as taught by SUR et al. so that the presence of an amount of liquid can be detected in the reservoir. While SUR et al. does not explicitly disclose that the light is reflected of a light reflective layer on the inner sidewall, XIANG discloses that a reflective material is used to reflect the light back to the photodiode (Paragraph [0045]). Thus, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to place a reflective material, as taught by XIANG, on the opposite side of the inner wall of the housing as the light source and photodiode of modified TUCKER et al., so that the light can be reflected back to the photodiode. 


____________________________________________________________________________
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over TUCKER et al. (US 2013/0192623) in view of MINSKOFF et al. (US 2015/0328415) and AMPOLINI et al. (US 2016/0262453) as applied to claims 1, 2, 9, 10, 13-16 and 18 above, and further in view of KUWA et al. (US 2018/0360119).
With respect to claim 8, modified TUCKER et al. does not explicitly disclose that the transparent region comprises an anti-reflective coating. KUWA et al. discloses that an anti-reflection coating can be placed on the view window in order to make efficient use of light from 

____________________________________________________________________________
Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over TUCKER et al. (US 2013/0192623) in view of MINSKOFF et al. (US 2015/0328415) and AMPOLINI et al. (US 2016/0262453) as applied to claims 1, 2, 9, 10, 13-16 and 18 above, and further in view of LIU (US 2014/0366897) and SHARP (GB 191507513 A) .
With respect to claims 11 and 12, modified TUCKER et al. does not explicitly disclose that the light source comprises radium. 
LIU discloses that the light sources are those that can emit light in the dart and allows the user to quickly reach to the electronic cigarette in the dark (Abstract). The emitting materials are self-luminous (Paragraph [0021]). SHARP discloses improvements to visibility and self-luminosity of liquids (Title) wherein the self-luminous material includes radium and vision is enhanced at night (Page 1, lines 9-20). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to use self-luminous material as the illumination source of modified TUCKER et al., as taught by LIU so that the user can quickly reach for the device in the dark. Moreover, it would have been obvious to use radium, as taught by SHARP so that the vision is enhance in the dark. 
Luminescence with a radioactive material is implicitly radioluminescence. 


______________________________________________________________________________
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over TUCKER et al. (US 2013/0192623) in view of MINSKOFF et al. (US 2015/0328415) and AMPOLINI et al. (US 2016/0262453) as applied to claims 1, 2, 9, 10, 13-16 and 18 above, and further in view of SUR et al. (US 2018/0098574)
With respect to claim 17, modified TUCKER et al. does not explicitly disclose a light sensor coupled to the light source. 
SUR et al. discloses a photodetector (e.g., light sensor), 250, on the inner surface of the sidewall and a light source on the same sidewall, 248 (Paragraph [0073]). The light source illuminates the reservoir and is reflected back to the photodiode. The photodiode indicates the presence or absence of at least a threshold amount of liquid (Paragraph [0074]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide a photodiode on the inner wall of the housing of modified TUCKER et al., as taught by SUR et al. so that the presence of an amount of liquid can be detected in the reservoir.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX B EFTA/Primary Examiner, Art Unit 1745